DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-14 and 16-20 are pending.
Claims 1 and 17 are amended.
Claim 15 is canceled.
Response to Arguments
Applicant’s arguments, see page 8, filed 06/07/2021, with respect to the specification objections have been fully considered and are persuasive. The specification objection of the abstract has been withdrawn per applicant’s amendment.
 Applicant’s arguments, see page 8-9, filed 06/07/2021, with respect to the 102 and 103 rejections have been fully considered and are persuasive. The 102 and 103 rejections have been withdrawn per applicant’s amendment.
Allowable Subject Matter
Claims 1-14 and 16-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Bentley et al US8770034 (hereinafter “Bentley”) discloses a sensor including multiple sensor elements. In some cases, the multiple sensor elements may be mounted on a single substrate and each may be configured to sense a single parameter with different resolutions, sensitivities, and/or ranges, and/or the multiple parameters. In one example, multiple pressure sensing die may be mounted in a single package, and each may be configured as a differential 
However, Bentley fails to disclose a buffer layer disposed on the first surface of the substrate, wherein the first pressure sensing element is disposed on the buffer layer.
McDonald et al US 20070151366 (hereinafter “McDonald”) discloses a flowmeter is provided that comprises a leadframe assembly (140) and a body (144) disposed at least partially around the leadframe assembly (140). The body (144) has a flow passage therethrough that comprises a first channel (178) having a first port (166), a second channel (180) having a second port (168), and a flow altering element (182) disposed within the second channel (180). First and second pressure sensors (174 and 176) are disposed within the body (144) and coupled to the leadframe assembly (140) for measuring a first pressure within the first channel (178) and a second pressure within the second channel (180), respectively. An integrated circuit (155), which is coupled to the leadframe assembly (140), to the first pressure sensor (174), and to the second pressure sensor (176), is configured to determine the rate of flow through the flow passage from the first pressure and the second pressure. (Fig 1-7, Paragraph 0013-0023)
However, McDonald fails to disclose a buffer layer disposed on the first surface of the substrate, wherein the first pressure sensing element is disposed on the buffer layer.
Prior arts such as Bentley and McDonald made available do not teach, or fairly suggest, a buffer layer disposed on the first surface of the substrate, wherein the first pressure sensing element is disposed on the buffer layer.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-14 and 16-20 and the examiner can find no teaching of the specific invention, nor reasons within the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886.  The examiner can normally be reached on Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 
/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        

/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855